DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities: the claim should be amended to recite “R=H” in a separate line, instead of “R.dbd.H” following the description of “c”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
The metes and bounds of Claim 30 are not clearly defined by the phrase low aldehyde emissions.  The word "low” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
There is a lack of antecedent basis for “a”, “b”, and “formula (II)” set forth in Claim 33.  Neither Claim 33, nor Claim 34 on which it depends, set forth these limitations.  For the purposes of further examination, Claim 33 will be interpreted as depending on Claim 32, which does set forth all of the limitations and thereby provides antecedent basis for the recitations in Claim 33.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 sets forth the polyamine P used is selected from a number of species having at least one 1,3-propanediamino function.  However, none of these species correspond to a compound which is the reaction product of a guanidine salt with an amine compound of formula (I), as required by independent Claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19, 20, 22 – 28, and 30 – 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 927 891 to Emmrich-Smolczyk et al.
Regarding Claims 17, 19, 20, 22, 24, and 31.  Emmrich-Smolczyk et al. teaches a process for the production of polyurethane systems by reacting at least one polyol component with at least one isocyanate component in the presence of one or more catalysts for the isocyanate-polyol and/or isocyanate-water and/or isocyanate trimerization reactions.  Said reacting is further carried out in the presence of a polyamine compound and water (Page 1, Lines 1 – 7; Page 16, Lines 28 - 35), wherein the water may be admixed with the polyamine compound after it is formed (Page 6, Lines 25 – 31).  Water is a liquid medium in which the polyamine compound may be provided to the polyurethane forming reaction mixture.  Water is then reasonably considered to be a carrier material.
The polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3, at a molar ratio in the range of 5:1 to 1:5 and especially from 2:3 to 1:3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).
In inventive Examples EM1 – EM3, water, i.e. the carrier material, is provided in an amount of 3.1 parts per hundred parts polyol and the polyamine additive is provided in an amount of 1.0 parts per hundred parts polyol (see Table 3).  The combined weight of carrier material and polyamine in the inventive examples can then be calculated to be 4.1 parts per hundred parts polyol.  
Regarding Claim 23.  Emmrich-Smolczyk et al. teaches the process of Claim 17.  In inventive Examples EM1 – EM3, water, i.e. the carrier material, is provided in an amount of 3.1 parts per hundred parts polyol and the polyamine additive is provided in an amount of 1.0 parts per hundred parts polyol (see Table 3).  The carrier material and polyamine in the inventive examples can then be calculated to be provided in an amount of 4.1 parts per hundred parts polyol.  The total weight of polyurethane system in these examples can be calculated from the data provided in Table 3 to be 154.36 parts by weight.  The combined weight of carrier material and polyamine relative to the total polyurethane system can then be calculated to be roughly 2.7 weight percent.
Regarding Claim 25.  Emmrich-Smolczyk et al. teaches a polyurethane foam system obtained by the process according to Claim 1 (Page 15, Lines 11 – 12).
Regarding Claim 26.  Emmrich-Smolczyk et al. teaches the polyurethane foam system of Claim 25.  In inventive Examples EM1 – EM3, water, i.e. the carrier material, is provided in an amount of 3.1 parts per hundred parts polyol and the polyamine additive is provided in an amount of 1.0 parts per hundred parts polyol (see Table 3).  The total weight of the polyurethane system in these examples can be calculated from the data provided in Table 3 to be 154.36 parts by weight.  The combined weight of carrier material and polyamine relative to the total polyurethane system can then be calculated to be roughly 2.7 weight percent.
Regarding Claim 27.  Emmrich-Smolczyk et al. teaches the polyurethane foam system of Claim 25, wherein the foam may be a flexible polyurethane foam (Page 16, Lines 1 – 4).
Regarding Claim 28.  Emmrich-Smolczyk et al. teaches refrigerator insulation comprising the polyurethane foam system of Claim 25 (Page 16, Lines 6 - 12).
Regarding Claim 30.  Emmrich-Smolczyk et al. teaches the process of Claim 17 functions to reduce aldehyde emissions in the foam products prepared therefrom (Page 4, Line 33 – Page 5, Line 22).
Regarding Claim 32.  Emmrich-Smolczyk et al. teaches the process of Claim 17 wherein the polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3, at a molar ratio in the range of 5:1 to 1:5 and especially from 2:3 to 1:3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).  In formula (II), a, b, and d are preferably 3 to 5; c is preferably 1 or 2; R in particular is H; and X- is particularly chloride (Page 7, Line 35 – Page 8, Line 8).
Regarding Claim 33.  Emmrich-Smolczyk et al. teaches the process of Claim 32 wherein a preferably equals b in the compound of formula (II) (Page 8, Line 11).  

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 927 891 to Emmrich-Smolczyk et al.
Regarding Claim 29.  Emmrich-Smolczyk et al. teaches a process of reducing aldehyde emissions in polyurethane foam systems (Page 4, Line 33 – Page 5, Line 22).  The process comprises admixing, during production of the polyurethane foam systems, a polyamine compound and water (Page 1, Lines 1 – 7; Page 16, Lines 28 - 35).
The polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3, at a molar ratio in the range of 5:1 to 1:5 and especially from 2:3 to 1:3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).
In inventive Examples EM1 – EM3, water, i.e. the carrier material, is provided in an amount of 3.1 parts and the polyamine additive is provided in an amount of 1.0 parts (see Table 3).  Using the amounts provided in Table 3, the total weight of the reaction system in the inventive examples can be calculated to be 153.36 parts weight.  The combined weight of carrier material and polyamine in the inventive examples can then be calculated as roughly 2.7 weight percent of the polyurethane system.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 927 891 to Emmrich-Smolczyk et al.
Regarding Claim 34.  Emmrich-Smolczyk et al. teaches a process of reducing aldehyde emissions comprising formaldehyde, acetaldehyde, acrolein, and benzaldehyde in polyurethane foam systems (Page 4, Line 33 – Page 5, Line 22).  The process comprises admixing, during production of the polyurethane foam systems, a polyamine compound and water (Page 1, Lines 1 – 7; Page 16, Lines 28 - 35).
The polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).
In inventive Examples EM1 – EM3, water, i.e. the carrier material, is provided in an amount of 3.1 parts and the polyamine additive is provided in an amount of 1.0 parts (see Table 3).  Using the amounts provided in Table 3, the total weight of the reaction system in the inventive examples can be calculated to be 153.36 parts weight.  The combined weight of carrier material and polyamine in the inventive examples can then be calculated as roughly 2.7 weight percent of the polyurethane system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 – 20, 22 – 28, and 30 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 927 891 to Emmrich-Smolczyk et al. in view of US 2008/0153935 to Wuestenenk et al.
Regarding Claims 17 – 20, 22, 23, and 31.    Emmrich-Smolczyk et al. teaches a process for the production of polyurethane systems by reacting at least one polyol component with at least one isocyanate component and water in the presence of one or more catalysts for the isocyanate-polyol and/or isocyanate-water and/or isocyanate trimerization reactions.  
Said reacting is further carried out in the presence of a polyamine compound (Page 1, Lines 1 – 7; Page 16, Lines 28 - 35).  The polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3, at a molar ratio in the range of 5:1 to 1:5 and especially from 2:3 to 1:3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).
Emmrich-Smolczyk et al. does not expressly teach said reacting is also carried out in the presence of a carrier material which is silica.  However, Wuestenenk et al. teaches the concept of incorporating fumed silica in polyurethane foam formulations/systems in an amount of 0.1 to 5 weight percent (Paragraph 0006).  Emmrich-Smolczyk et al. and Wuestenenk et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate fumed silica in the amount taught by Wuestenenk et al.  into the reaction mixture prepared in the process of Emmrich-Smolczyk et al.  The motivation would have been that Wuestenenk et al. teaches fumed silica in this amount functions as a foam stabilizer in polyurethane foam formulations and most especially in polyurethane foam formulations in which halogen-free flame retardants are employed (Paragraphs 005 – 007).
The Office further submits that, in inventive Examples EM1 – EM3 of Emmrich-Smolczyk et al., the total weight of the reaction system in the inventive examples EM1 – EM3 can be calculated to be 153.36 parts by weight.  The polyamine additive is provided in an amount of 1.0 parts by weight and the polyol in an amount of hundred parts by weight.  This corresponds to an amount of polyamine additive that is roughly 0.65 weight percent of the polyurethane system.  When fumed silica is provided in the above proposed amount of 0.1 to 5 weight percent of the polyurethane system, the system can be calculated to comprise roughly 0.75 to 5.65 weight percent of the fumed silica carrier material and the polyamine.  Calculated relative to 100 parts by weight polyol, the fumed silica carrier material would be present in an amount of 0.1 to 7.7 parts by weight and the fumed silica carrier material and polyamine together would be present in an amount of roughly 1.1 to 8.7 parts by weight.
Regarding Claim 24.  Emmrich-Smolczyk et al. teaches the process of Claim 17.   Though Emmrich-Smolczyk et al. does not expressly teach the polyamine compound and carrier material are combined prior to adding to the reaction mixture, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C))
Regarding Claim 25.  Emmrich-Smolczyk et al. teaches a polyurethane foam system obtained by the process according to Claim 1 (Page 15, Lines 11 – 12).
Regarding Claim 26.  Emmrich-Smolczyk et al. teaches the polyurethane foam system of Claim 25.  As discussed in the rejection of Claim 17 above, the system can be calculated to comprise roughly 0.75 to 5.65 weight percent of the fumed silica carrier material and the polyamine.  
Regarding Claim 27.  Emmrich-Smolczyk et al. teaches the polyurethane foam system of Claim 25, wherein the foam may be a flexible polyurethane foam (Page 16, Lines 1 – 4).
Regarding Claim 28.  Emmrich-Smolczyk et al. teaches refrigerator insulation comprising the polyurethane foam system of Claim 25 (Page 16, Lines 6 - 12).
Regarding Claim 30.  Emmrich-Smolczyk et al. teaches the process of Claim 17 functions to reduce aldehyde emissions in the foam products prepared therefrom (Page 4, Line 33 – Page 5, Line 22).
Regarding Claim 32.  Emmrich-Smolczyk et al. teaches the process of Claim 17 wherein the polyamine is a compound of instantly claimed formula (II) and is obtained by reacting a guanidine salt with a compound of instantly claimed formula (I), wherein x is preferably 1 to 3, at a molar ratio in the range of 5:1 to 1:5 and especially from 2:3 to 1:3 (Page 3, Lines 23 – 32; Page 6, Line 35 – Page 7, Line 2; Page 7, Line 33 – Page 8, Line 31).  In formula (II), a, b, and d are preferably 3 to 5; c is preferably 1 or 2; R in particular is H; and X- is particularly chloride (Page 7, Line 35 – Page 8, Line 
Regarding Claim 33.  Emmrich-Smolczyk et al. teaches the process of Claim 32 wherein a preferably equals b in the compound of formula (II) (Page 8, Line 11). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 14 of U.S. Patent No. 10,100,148 in view of in view of US 2008/0153935 to Wuestenenk et al.  The process of the instant claims differ from the claims of U.S. Patent No. 10,100,148 in that the claims of U.S. Patent No. 10,100,148 do not set forth providing a carrier material for the polyamine P.  However, Wuestenenk et al. teaches the concept of incorporating fumed silica in polyurethane foam formulations/systems in an amount of 0.1 to 5 weight percent (Paragraph 0006).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate fumed silica in the amount taught by Wuestenenk et al.  into the reaction mixture prepared in the process set forth in the claims of U.S. Patent No. 10,100,148.  The motivation would have been that Wuestenenk et al. teaches fumed silica in this amount functions as a foam stabilizer in polyurethane foam formulations and most especially in polyurethane foam formulations in which halogen-free flame retardants are employed (Paragraphs 005 – 007).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764